Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.141 Filed 01/08/20 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 2:15-cv-11946-GCS-RSW
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 JACK V. GIACALONE,                     )
                                        )
          Defendant.                    )
 _______________________________________)

        UNITED STATES’ MOTION FOR INSTALLMENT PAYMENT ORDER
          AND ANCILLARY RELIEF AND SUPPORTING MEMORANDUM

       The United States of America moves this Court pursuant to 28 U.S.C. § 3204 for an order

requiring the judgment debtor, Jack V. Giacalone, to make monthly installment payments to the

United States in the amount of $3,500, or in such other amount as the Court determines. These

payments will be applied to the judgment debt incurred by Giacalone pursuant to the stipulated

judgment [Doc. 8] entered against him on January 4, 2016, in the amount of $450,091.03, plus

interest. With accruals computed to December 31, 2019, Giacalone’s judgment debt is in the

amount of $537,222.61.

       Because of the peculiarities associated with this case (discussed in the accompanying

memorandum), the United States also requests ancillary relief, namely, an order requiring

Giacalone to produce records of his gambling winnings and losses (and any other earnings) to

counsel for the United States on a quarterly basis for the duration of the installment payment

order, and allowing the United States to conduct financial discovery on an ongoing basis.

       In support of this motion, the United States submits the following exhibits:

       Exhibit 1:     Declaration by Steven J. Kovscek;

       Exhibit 2:     Demand letter dated October 19, 2017;
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.142 Filed 01/08/20 Page 2 of 20




       Exhibit 3:        Transcript of Jack Giacalone’s post-judgment deposition held on August

30, 2018;

       Exhibit 4:        Documentation provided to accountant to support Jack Giacalone’s 2016

and 2017 federal income tax returns;

       Exhibit 5:        Affidavit of Jack Giacalone;

       Exhibit 6:        United States’ Third Request for Production of Documents;

       Exhibit 7:        2018 monthly statements of account;

       Exhibit 8:        Monthly statements of account January 2019 – June 2019;

       Exhibit 9:        Deposited checks January 2019 – June 2019;

       Exhibit 10:       Deposited money orders January 2019 – June 2019;

       Exhibit 11:       Second Set of Interrogatories to Judgment Debtor Jack V. Giacalone by

Judgment Creditor United States of America;

       Exhibit 12:       Jack V. Giacalone’s answer to Interrogatory No. 1;

       Exhibit 13:       IRS Collection Financial Standards – Michigan – Local Standards:

Housing and Utilities;

       Exhibit 14:       IRS Collection Financial Standards – Local Standards: Transportation;

       Exhibit 15:       IRS Collection Financial Standards – National Standards: Out-of-Pocket

Health Care; and

       Exhibit 16:       IRS Collection Financial Standards – National Standards: Food, Clothing

and Other Items.1

       The United States also submits the following memorandum in support of its motion.




1
 Exhibits 13 through 16 can be found online at https://www.irs.gov/businesses/small-businesses-
self-employed/collection-financial-standards. The guidelines are periodically updated.

                                                  2
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.143 Filed 01/08/20 Page 3 of 20




                                       MEMORANDUM

       The United States seeks an installment payment order pursuant to 28 U.S.C. § 3204,

requiring Jack Giacalone to pay the Government $3,500 per month for application to his

judgment debt. The issues to be considered are:

          whether Giacalone receives substantial nonexempt earnings from self-employment;

          whether Giacalone is concealing substantial earnings;

          how much Giacalone should pay per month; and

          whether Giacalone should be required to periodically disclose his earnings, and the

           United States permitted to engage in discovery on an ongoing basis.

                                             FACTS

       Background

       On January 4, 2016, this Court entered a stipulated judgment [Doc. 8] in favor of the

United States and against Jack V. Giacalone, in the amount of $450,091.03, plus interest. The

judgment is for eight years of federal income tax liabilities, namely, for the years 2004 through

2011, inclusive. With accruals computed to December 31, 2019, Giacalone owes $537,222.61

on the judgment. [Ex. 1, ¶ 2].

       On October 19, 2017, the United States sent Giacalone a demand for payment of the

judgment, but Giacalone has paid nothing on the debt. [Ex. 1, ¶ 2; Ex. 2.]

       For the tax years 2004 through 2017, inclusive, Giacalone filed his federal income tax

returns annually, but paid none of the tax he reported on those returns. [Ex. 1, ¶ 4.] The United

States has sought with limited success to obtain information regarding Giacalone’s 2018 and

2019 income. On August 30, 2018, Giacalone testified in a post-judgment deposition that he has

made his living by gambling on sports with bookmakers since 1980, and still does so. [Ex. 3,



                                                  3
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.144 Filed 01/08/20 Page 4 of 20




7:4-21.] He refused to state whether the betting operations are illegal, citing his Fifth

Amendment right not to incriminate himself. [Ex. 3, 25:15-26:7.] Giacalone testified that in

2015 he earned $52,000 by gambling, in 2016 his gambling income was $82,000, and in 2017,

which he characterized as a “bad year,” it was $22,500; he saves his winnings during good years

as a reserve against losses. [Ex. 3, 22:4-12, 29:5-17; Ex. 4.] He also testified that he pays his

expenses in cash whenever possible. [Ex. 3, 12:15-21.]

       Giacalone testified that he keeps track of his gambling winnings and losses in written

form, relates the information to his accountant, and then destroys the records because he went to

prison for racketeering the last time the United States got hold of his records, which was

followed by more prison time for a conspiracy conviction, and then more time after being

convicted of aiding and abetting income tax evasion. [Ex. 3, 22:19-25:10.] See also United

States v. Hilf et al., Case No. 2:91-cr-80044-GEW-6 (E.D. Mich.) and United States v.

Giacalone et al., Case No. 2:92-cr-80848-PJD-2 (E.D. Mich.). Giacalone emphasized that he

would not agree to any resolution of his judgment debt that would involve the United States

monitoring his income, stating, “I really don’t want anybody knowing what I’m doing.” [Ex. 3,

32:17-33:8.]

       The United States issued a subpoena to Giacalone’s accountant to obtain the information

Giacalone provided to the accountant to support the income reported on Giacalone’s tax returns.

In response, the accountant turned over one page for each of the years 2016 and 2017 with

merely a declarative sentence (e.g.: “My Gambling Income for 2017 was 22,500”) hand-written

on a lined sheet of paper without any supporting materials. [Ex. 4.]

        The United States also served discovery to Giacalone on September 5, 2018, demanding

production of his 2018 gambling records [Doc. 17-4], on the assumption that those records



                                                  4
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.145 Filed 01/08/20 Page 5 of 20




would still exist in the Fall of 2018 because the time for providing the 2018 tax information to

his accountant had not yet passed.2 Giacalone ignored the discovery request and the United

States filed its third motion to compel [Doc. 17] on November 28, 2018. In his response,

Giacalone for the first time gave an explanation for not producing his 2018 gambling records,

stating “those records are no longer in existence.” [Doc. 19, p 3.] After a hearing held on April

19, 2019,3 the Court denied the Government’s motion to compel, but required Giacalone to

provide Government counsel an affidavit no later than April 23, 2019, indicating (1) that he

doesn’t have the records, (2) why he doesn’t have the records, and (3) whether he knows of

anyone else who does have the records. [Doc. 27.] Giacalone tardily executed an affidavit on

May 9, 2019, which does not address the issue of who else might have possession of his

gambling records, and blames the loss of his 2018 gambling records on his wife or a household

caregiver who he surmises discarded the relevant piece of paper, because they “sometimes tidy

things up and throw away items that are left laying around.” [Ex. 5.] Giacalone has not filed a

federal income tax return for 2018, even though the time for doing so has expired. [Ex. 1 ¶ 5.]

       The United States has also encountered resistance from Giacalone regarding information

about his 2019 gambling records. On July 10, 2019, the United States served Giacalone with a

request for his gambling records from January 1, 2019 to the present, his 2018 federal income tax

return, and for all records substantiating amounts reported on his 2018 return. [Ex. 6.]



2
  Giacalone’s practice of destroying his tax records immediately after providing summary
information to his accountant for the preparation of his income tax returns is contrary to law.
Taxpayers are required to retain records substantiating the information on their tax returns for so
long as the records “may become material in the administration of any internal revenue law,” and
are also required to make these records available for review by Government officials. 26 U.S.C.
§ 6001; Treas. Reg. § 1.6001-1(a) and (e). The premature destruction of tax records, if willful,
may constitute a crime. See 26 U.S.C. § 7203.
3
  The hearing was originally scheduled for January 10, 2019, but needed to be put off because of
a lapse of funding for the Department of Justice.

                                                 5
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.146 Filed 01/08/20 Page 6 of 20




Giacalone has not even acknowledged the request, and his failure to respond to that discovery is

the subject of a pending motion to compel [Doc. 28].

        Giacalone has made no estimated federal income tax payments for 2018 or 2019. [Ex. 1,

¶ 6.]

        Giacalone’s 2018 and 2019 credit union records

        Notwithstanding Giacalone’s resistance to producing information about his income in

recent years, Giacalone’s credit union account records reveal some of his income for 2018 and

2019. As shown by monthly account statements for 2018 [Ex. 7], monthly deposits into

Giacalone’s checking account for that year were as follows:

Month in 2018                               Total Deposits
January 2018                                $5,687.09
February 2018                               $5,042.92
March 2018                                  $5,542.92
April 2018                                  $5,442.92
May 2018                                    $7,742.92
June, 2018                                  $5,542.92
July 2018                                   $5,751.64
August 2018                                 $7,118.54
September 2018                              $3,700.00
October 2018                                $6,589.20
November 2018                               $5,633.20
December 2018                               $5,433.20
Annual Total                               $69,227.47 = $5,768.95 per month

        As shown by checking account statements for the first six months of 2019 [Ex. 8],

monthly deposits into Giacalone’s account for that period of time were as follows:

Month in 2019                               Total Deposits
January 2019                                $5,647.39
February 2019                               $5,367.51
March 2019                                  $5,447.40
April 2019                                  $6,081.66
May 2019                                    $5,381.67
June, 2019                                  $5,381.66
Six-Month Total                            $33,307.29 = $5,551.21 per month



                                                6
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.147 Filed 01/08/20 Page 7 of 20




       The monthly checking account statements for the first half of 2019 [Ex. 8] show that each

month Giacalone receives an ACH deposit for his Social Security retirement benefits in the

amount of $2,163. Later each month, Giacalone makes a larger deposit, which includes a check

[Ex. 9] payable to Giacalone’s wife, Deborah, as a stipend from the State of Michigan. [Ex. 3,

39:22-40:9.] In what may seem at first glance a curious coincidence, Giacalone deposits an

additional $1,600 at the same time he deposits his wife’s stipend check. These deposits are as

follows:

Date of               Net                            Deposits by Check             Additional
2019 Deposit          Amount of Deposit              to Deborah Giacalone          Deposit
January 30            $3,184.37                      $1,584.37                     $1,600
February 27           $3,204.49                      $1,584.37 + $20.124           $1,600
March 29              $3,184.37                      $1,584.37                     $1,600
April 29              $3,218.63                      $1,618.63                     $1,600
May 22                $3,218.63                      $1,618.63                     $1,600
June 25               $3,218.63                      $1,618.63                     $1,600

[Ex. 8.] Giacalone’s additional monthly deposits of $1,600, and other deposits into the checking

account during the first half of 2019, appear to have been made, at least in large part, by money

orders in $300 denominations.5 [Ex 10.]

       Potential hidden cash hoard or cash income

       The account statements [Ex. 8] show a relatively stable amount for monthly deposits over

the course of 18 months, which seems remarkable given the nature of sports betting, and even




4
  February 2019 is an exception: the larger deposit is the sum of the check to Giacalone’s wife,
plus a small check to Giacalone himself [also in Exhibit 9], plus $1,600.
5
  In the absence of deposit slips, the United States has been unable to determine how deposits of
money orders in multiples of $300 could result in $1,600 deposits; this may be attributable to
Giacalone taking some portion of the money orders in cash. Also, the United States is unable to
determine why the amounts of money orders for any given month sometimes exceeds and
sometimes is less than the total amount of non-check and non-ACH deposits for that month;
again, this may be attributable to Giacalone cashing out money orders or depositing cash.


                                                7
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.148 Filed 01/08/20 Page 8 of 20




more remarkable when considering that Giacalone only bets during football and basketball

seasons, i.e., from late August to mid-June. [Ex. 3, 32:17-34:4.] Both the stability of deposits

into Giacalone’s account, and the at-first-glance curious monthly deposits of $1,600 in money

orders, are explainable, though, because Giacalone testified that when he wins bets, he only

deposits the money in his checking account if he needs to pay an expense through the account,

keeping the remainder as a prudent reserve against gambling losses. [Ex. 3, 29:13-17, 34:9-17.]

That is to say, the deposits into Giacalone’s checking account do not reflect the full amount of

income he is receiving, but instead only reflect the amount of expenses he needs to pay through

his checking account. In addition, Giacalone also testified that he spends $600 per month on

food using cash that is not deposited into his checking account. [Ex. 3, 12:15-21.]

       All this suggests that Giacalone may be sitting on a cash hoard, or is receiving cash

income that is not deposited into his checking account.6 In any event, the United States cannot

definitively determine the amount of Giacalone’s gambling income because he receives it in cash

and is unable or unwilling produce his gambling records.

       To determine the extent of Giacalone’s cash holdings, the United States on July 10, 2019,

served two interrogatories [Ex. 11] to Giacalone, asking for the amount and location of all cash

in his possession, custody or control on a date certain, and for the provenance of the money

orders he deposited into his checking account: the source of the funds, who purchased the money




6
  The difference between a cash hoard from which a taxpayer draws funds to pay expenses, on
the one hand, and a bankroll used as a prudent reserve against gambling losses and which is
occasionally replenished through winnings, on the other, could be a factor in determining the
amount of unreported income a professional gambler is receiving. See United States v.
Giacalone, 574 F.2d 328, 331-333 (6th Cir. 1978). In this tax collection case, the amount of
Giacalone’s gambling income is important in determining the appropriate monthly payment he
should make to the Government. If he has a cash hoard, of course, that currency would be
subject to execution.

                                                 8
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.149 Filed 01/08/20 Page 9 of 20




orders, and the stores where they were purchased. As with the document production served on

the same date, Giacalone ignored the discovery, and that failure is a subject of the pending

motion to compel [Doc. 28].

       Total household income and resources

       Giacalone’s credit union records show average monthly deposits during the first half of

2019 in the amount of $5,551.21, which includes (a) Giacalone’s $2,163 Social Security benefit,

(b) his wife’s $1,618.63 stipend, and (c) Giacalone’s deposits from other sources, presumably

gambling. He also testified that he spends at least an additional $600 per month in cash that does

not pass through his checking account. This amounts to $6,151.21. (The household resources

that Giacalone can draw on should include the monthly stipend his wife receives because that

money is actually used to support the household [Ex. 3, 40:6-9].) Subtracting Giacalone’s Social

Security benefit and his wife’s stipend from the total amount yields gambling income of at least

$2,369 per month, or $28,435 annually. Again, this is a minimal figure because it is derived

from Giacalone’s checking account records, which reflect his expenses, not his income.

       Giacalone has resisted disclosing his gambling records, the amount of cash he has on

hand, and the source of the money orders he routinely deposits into his checking account. For

that reason, $6,151.21 may be a substantial understatement of the Giacalone household’s actual

monthly income. Accordingly, an alternative method of computing household income is

necessary.

       Giacalone testified (and reported to the IRS) that his gambling income for 2015, 2016,

and 2017, was $52,000, $82,000, and $22,500, respectively. He also testified that 2017, when he

reported only $22,500 in gambling income, was a “bad year.” The average for these three years

is $52,167 annually, or $4,347 per month in gambling income. When the monthly gambling



                                                9
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.150 Filed 01/08/20 Page 10 of 20




 income is added to Giacalone’s monthly Social Security benefit of $2,163 and to Deborah

 Giacalone’s monthly stipend of $1,618, the sum is a total monthly household income in the

 amount of $8,128.

        Giacalone’s expenses

        Giacalone reports monthly expenses for himself and his dependents totaling $5,093, as

 follows:

                Item                                    Amount
                Food                                    $ 600
                Personal care                           $ 100
                Housing & utilities                     $4,000
                Health ins. premiums                    $ 173
                Vehicle operating costs                 $ 120
                Miscellaneous                           $ 100
                Total                                   $5,093

 [Ex. 12.] Giacalone’s reported housing expenses exceed the standard amount ordinarily allowed

 for delinquent taxpayers.

        The IRS publishes local financial standards for housing and utilities [Ex. 13] and for

 transportation [Ex. 14], and national financial standards for out-of-pocket healthcare costs [Ex.

 15] and for food, clothing and other items [Ex. 16]. These standards are promulgated

 specifically for the purpose of calculating the repayment of delinquent taxes. The Department of

 Justice is not bound by these standards but uses them to evaluate whether expenses are

 reasonable.

        The IRS guidelines take into consideration the living situation of taxpayers, and so the

 application of these standards to this case first requires a closer look at Giacalone’s living




                                                  10
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.151 Filed 01/08/20 Page 11 of 20




 situation. He resides in a house nominally owned by his wife’s trust,7 with his wife Deborah, an

 adult son Vito and an adult daughter Chantel. [Ex. 3, 7:22-10:4.] Vito Giacalone is unable to

 work and receives Social Security disability payments; Jack Giacalone provides housing and

 food to his son, but Vito Giacalone pays for his own car.8 [Id.] Chantel Giacalone is

 permanently disabled and requires full-time care. [Id.] Deborah Giacalone provides care to

 Chantel Giacalone and receives a monthly stipend from the State of Michigan for the care she

 provides to her daughter; she does not otherwise earn an income. [Id.; Ex. 3, 39:22-40:9.]

 Chantel Giacalone’s other needs are provided for by the Chantel Giacalone Trust, which was

 funded by donations. [Ex. 3, 18:13-21:15.] Giacalone’s adult daughter Cache Giacalone, who

 does not live in the home, is the trustee of the Chantel Giacalone Trust. [Id.]

        A family of four living in Oakland County, Michigan (Giacalone lives in West

 Bloomfield) is allowed a maximum of $2,222 per month for housing and utilities under the IRS

 guidelines. [Ex. 13.] A delinquent taxpayer is allowed a maximum of $508 per month for

 ownership costs for one car and, in the Detroit area, $277 for operating costs; but if actual costs

 are below these amounts, the delinquent taxpayer is only allowed the actual costs. [Ex. 14.]



 7
   In Deborah Giacalone and Deborah J. Giacalone Revocable Living Trust v. United States,
 Case No. 2:12-cv-13735-GCS-PJK (E.D. Mich.), Giacalone’s wife and her trust filed a quiet title
 suit against the United States on account of a notice of federal tax lien identifying Deborah
 Giacalone and her trust as nominees of the taxpayer, i.e., as merely nominal owners of property
 that actually belongs to Jack Giacalone. The case was settled, and as a result the federal tax liens
 attach to a 50% interest in the property, but the United States has agreed not to enforce its liens
 against the home until Deborah Giacalone and Chantel Giacalone no longer live there. The
 settlement specifically provides that it does not otherwise affect the Government’s right to
 collect Jack Giacalone’s judgment debt.
 8
   In an effort to be conservative, Vito Giacalone’s income is not included in our household
 income calculation because that money is not used to support the household. Deborah
 Giacalone’s stipend, on the other hand, is included in the household income computation because
 her stipend is actually used to support the household. The purpose of ascertaining household
 income is to determine what resources Jack Giacalome can draw on to pay his and his
 dependents’ expenses, as well as the judgment debt.

                                                  11
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.152 Filed 01/08/20 Page 12 of 20




 Giacalone owns his car outright and reports operating costs of only $120 per month. [Ex. 3,

 36:2-19; Ex. 12.] Delinquent taxpayers over the age of 65 are allowed out-of-pocket health costs

 in the amount of $114, and those under 65 are allowed $55 [Ex. 15.], which amounts to $169 per

 month for Giacalone and his wife together. The allowable monthly expense for a family of four

 for food, clothing, and other items is $1,786. [Ex. 16.] Altogether, according to the IRS

 guidelines, the allowable monthly expenses for Giacalone and his dependents is $4,297.

         The IRS guidelines assume that a delinquent taxpayer will pay his current taxes before

 paying expenses. As stated earlier, Giacalone has paid no income taxes since at least 2004, and

 even he can’t remember the last time he paid income taxes. [Ex. 3, 21:16-20.] Accordingly,

 unless Giacalone actually pays current taxes going forward, he should not be allowed an expense

 for that item.

                                          ARGUMENT

         Congress promulgated the Federal Debt Collection Procedures Act (“FDCPA”), 28

 U.S.C. §§ 3001 et seq., to provide a comprehensive statutory framework for the collection of

 debts owed to the United States. It was meant to improve the Government’s speed and

 efficiency in collecting debts. H.R. Rep. No. 736, 101st Cong., 2d Sess. (1990 U.S.C.C.A.N.

 6630). The act specifically authorizes a district court to order a judgment debtor to “make

 specified installment payments to the United States.” 28 U.S.C. § 3204. One purpose of this

 remedy is to help make the income of self-employed individuals, like Giacalone, accessible to

 the United States when collecting judgment debts. See Schueler v. Rayjas Enterprises, Inc., 847

 F. Supp. 1147, 1168 (S.D.N.Y. 1994) (including as an appendix a section-by-section analysis of

 the act.); see also Chao v. Vidtape, Inc., 2004 WL 203008, *2 (E.D.N.Y. 2004).




                                                12
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.153 Filed 01/08/20 Page 13 of 20




        To obtain an installment payment order, the United States must show that the judgment

 debtor “is receiving or will receive substantial nonexempt disposable earnings from self-

 employment that are not subject to garnishment.” 28 U.S.C. § 3204(a)(1). See Davis v. United

 States, 479 Fed. Appx. 601, 603-604 (5th Cir. 2012). An alternative ground for an installment

 payment order is where the debtor “is diverting or concealing substantial earnings from any

 source, or property received in lieu of earnings.” 28 U.S.C. § 3204(a)(2).

        After concluding that the United States is entitled to an installment payment order, the

 Court, after a hearing, determines the appropriate amount of the installment payments. 28 U.S.C.

 § 3204 (“In fixing the amount of the payments, the court shall take into consideration after a

 hearing, the income, resources, and reasonable requirements of the judgment debtor and the

 judgment debtor's dependents, any other payments to be made in satisfaction of judgments

 against the judgment debtor, and the amount due on the judgment in favor of the United

 States.”); Davis, 479 Fed. Appx. at 603-604.

        The United States is entitled to an installment payment order

        The United States is entitled to an installment payment order both because Giacalone is

 receiving substantial nonexempt disposable earnings from self-employment, and also because he

 is concealing substantial earnings.

        Giacalone’s gambling winnings are earnings from self-employment. The term “earnings”

 in the FDCPA refers to “compensation paid or payable for personal services, whether

 denominated as wages, salary, commission, bonus, or otherwise. . . .” 28 U.S.C. § 3002(6).

 Gambling, “when pursued full time, in good faith, and with regularity, to the production of

 income for a livelihood” is considered a trade or business for the purposes of self-employment.

 Comm’r v. Groetzinger, 480 U.S. 23, 35-36 (1987).



                                                 13
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.154 Filed 01/08/20 Page 14 of 20




        All of Giacalone’s gambling winnings are “disposable earnings.” The phrase “disposable

 earnings” means “that part of earnings remaining after all deductions required by law have been

 withheld.” 28 U.S.C. § 3002(5). Giacalone’s gambling winnings may be subject to tax

 withholding requirements, but only under certain circumstances. See 26 U.S.C. § 3402(q).

 Because of Giacalone’s silence about his gambling winnings – where he places his bets, how

 much his winnings amount to – there is insufficient information to determine whether any part of

 his winnings is subject to withholding. Accordingly, the Court should conclude that all his

 winnings are “disposable earnings” within the meaning of the FDCPA.

        The phrase “nonexempt disposable earnings” is defined as “25 percent of disposable

 earnings, subject to section 303 of the Consumer Credit Protection Act.” 28 U.S.C. § 3002(9).

 Section 303 of the Consumer Credit Protection Act is codified at 15 U.S.C. § 1673, and generally

 limits debt collection garnishments to 25% of disposable earnings. That limitation, however,

 does not apply when, as here, the debt is for taxes. 15 U.S.C. § 1673(b)(1)(C). Accordingly, all

 of Giacalone’s gambling income is nonexempt disposable earnings from self-employment that

 are not subject to garnishment.

        Giacalone’s earnings from self-employed gambling are “substantial” within the meaning

 of the statute. Giacalone reported gambling income of $52,000 for 2015, $82,000 for 2016, and,

 in a “bad year,” $22,500 for 2017. The full amount of his gambling income for 2018 and 2019 is

 unknown to the United States because Giacalone has not filed a 2018 federal income tax return

 and has failed to produce his gambling records. For this reason, the United States has estimated

 Giacalone’s gambling earnings to be the average of those three years, i.e., $52,167 annually, or

 $4,347 per month. See Davis v. United States, 479 Fed. Appx. 601, 604 (5th Cir. 2012) (district

 court did not abuse its discretion in determining income based on average of three prior years).



                                                 14
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.155 Filed 01/08/20 Page 15 of 20




        The term “substantial” is not a defined term, and the United States has not found any

 cases that analyze or otherwise discuss the criteria of what constitutes “substantial” earnings

 under the statute. See, e.g., United States v. Vanzant, 2018 WL 3326439 at *3 ($40,330 in

 nonexempt disposable earnings from self-employment found to be substantial without

 discussion); Johnson v. United States, 2012 WL 506575 at *4 (D. Md. 2012) ($63,787 in self-

 employment earnings found to be “substantial” without discussion). In our case, Giacalone’s

 receipt of gambling income is not trivial in amount nor is it an incidental occurrence. Instead, by

 his own reckoning, Giacalone has earned his livelihood and supported his family as a

 professional gambler since 1980, that is, for the last 39 years. The Court should conclude that

 Giacalone has substantial earnings from self-employment as a professional gambler.

        Moreover, if Giacalone asserts his gambling income is not substantial, he should be

 precluded from doing so because he testified that his 2018 gambling records were destroyed and

 has refused to produce his 2019 records. This Court’s power to impose a spoliation sanction

 arises from “its inherent power to control the judicial process.” Adkins v. Wolever, 554 F.3d 650,

 652 (6th Cir. 2009) (citations omitted). A spoliation sanction is appropriate when: (1) the party

 having control over the evidence had an obligation to preserve it at the time it was destroyed; (2)

 the records were destroyed with a culpable state of mind; and (3) the destroyed evidence was

 relevant to the party’s claim or defense. Beaven v. U.S. Dep’t of Justice, 622 F.3d 540, 553 (6th

 Cir. 2010) (citations and quotations omitted). What constitutes a proper spoliation sanction lies

 within the broad discretion of the Court, should serve both fairness and punitive functions, and

 may include an adverse inference of a fact based on the lost or destroyed evidence. Adkins, 554

 F.3d at 652-53.




                                                 15
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.156 Filed 01/08/20 Page 16 of 20




        Here, Giacalone plainly had an obligation to preserve his income records. See footnote 2,

 supra. Also, it is evident that Giacalone’s self-employment earnings records are relevant to a

 proceeding in which the United States seeks an installment payment order. And finally, a

 culpable state of mind may include negligence, which is sufficient to support a sanction of an

 adverse inference. Beaven, 622 F.3d at 553-56. Giacalone has provided no reason for failing to

 produce his 2019 gambling records, and his excuse regarding the 2018 records – somebody

 threw away his tax records that he left “laying around” – constitutes negligence (assuming it is

 given any credence). Accordingly, the Court should bar Giacalone from contending that his

 earnings from self-employment are not substantial.

        Because Giacalone is receiving substantial nonexempt disposable earnings from self-

 employment that are not subject to garnishment, the United States is entitled to an installment

 payment order. 28 U.S.C. § 3204(a)(1).

        The United States is also entitled to an installment payment order on the alternative

 ground that Giacalone is “concealing substantial earnings.” 28 U.S.C. § 3204(a)(2).

 Specifically, Giacalone has failed to disclose the amount of his gambling winnings or produce

 his gambling records. The United States has, through its own efforts, found that Giacalone has

 been depositing $300 money orders into his checking account in amounts tailored to meet his

 observable expenses. This occurs even during the times of year when he doesn’t gamble,

 suggesting strongly that Giacalone has cash resources he has not disclosed. Giacalone testified

 that he would not allow the United States to monitor his income, and he has followed through

 with that promise. His affidavit [Ex. 5] states that he left his 2018 income/gambling records

 “laying around,” and that they must have been thrown out by his wife or housekeeper. This

 assertion it is not far removed from “the dog ate my homework,” which might not be suspicious



                                                 16
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.157 Filed 01/08/20 Page 17 of 20




 but for his other conduct. His affidavit ignores (contrary to the Court’s order [Doc. 27]) any

 discussion of who else might have those records. (No one gambles with oneself; there is always

 a counter-party who could have the records.) Giacalone simply ignored discovery about his

 2019 gambling records. Altogether, Giacalone’s conduct strongly implies an effort to conceal

 his substantial earnings from gambling.

        The Court should order Giacalone to pay the United States at least $3,500 per month

        In determining the monthly payment amount, the Court should consider: (1) the judgment

 debtor's income and resources; (2) the reasonable requirements of the judgment debtor and his

 dependents; (3) any other payments to be made in satisfaction of judgments against the judgment

 debtor; and (4) the amount due on the United States' judgment. 28 U.S.C. § 3204(a); Davis, 479

 Fed. Appx. at 603-604.

        Giacalone’s total household income, in the amount of $8,128, should be considered

 Giacalone’s “income and resources” for this purpose. This amount includes Giacalone’s

 estimated monthly gambling income of $4,347, his monthly Social Security benefit of $2,163,

 and his wife Deborah’s stipend of $1,618. It is acceptable to consider a debtor’s Social Security

 benefit as a financial resource available to a debtor to pay preexisting obligations. See United

 States v. Lampien, 1 Fed. Appx. 528, 531-532, and n. 3 (7th Cir. 2001) (citing United States v.

 Eggen, 984 F.2d 848 (7th Cir. 1993) for proposition that considering Social Security benefit as a

 resource for restitution payments does not violate anti-alienation provision of 42 U.S.C.

 § 407(a).).

        The reasonable requirements of Giacalone and his dependents, for the purpose of

 determining the amount of installment payments, should be based on the IRS guidelines, as

 application of these guidelines would put Giacalone on an equal footing with other delinquent



                                                 17
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.158 Filed 01/08/20 Page 18 of 20




 taxpayers. Current taxes ordinarily would be an allowable expense, but Giacalone hasn’t paid

 federal income taxes for many years. Unless Giacalone submits proof that he has actually paid

 current taxes, he should not be allowed an expense for that item.9 Accordingly, the total

 amount of expenses allowed to Giacalone to meet his reasonable needs and the reasonable

 needs of his dependents should be $4,297.

        The Court need not consider payments made to satisfy other judgments because

 Giacalone has not reported any such obligations.

        Finally, the Court should consider the sizeable amount due to the United States for the

 outstanding judgment discussed herein. The total owed on the judgment with accrued interest

 through December 31, 2019, is $537,222.61. The judgment in this case is for Giacalone’s

 income taxes for the years 2004 through 2011. The United States has yet to receive any

 voluntary payments toward this debt which continues to accrue interest, and Giacalone continues

 to flout his obligation to pay income taxes, as IRS records show that he has also paid nothing

 towards his federal income tax liabilities for the years 2012 through 2019.

        Based on the foregoing, the Court should order Giacalone to pay the United States at

 least $3,500 per month for application to his judgment debt until it is paid in full. This

 amount is approximately the difference between his total household income and the reasonable

 requirements of Giaclone and his dependents based on the IRS guidelines for delinquent

 taxpayers.




 9
  A provision in an installment order allowing for a reduction in the monthly payment amount
 equal to the amount of current taxes that Giacalone actually pays, and for which he provides
 proof of payment, would be appropriate.

                                                 18
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.159 Filed 01/08/20 Page 19 of 20




        The Court should grant the United States ancillary relief in the form of disclosure

 requirements for Giacalone and continuing discovery by the United States

        The FDCPA permits the parties to ask the Court to modify an installment payment order

 based on changed financial circumstances or the discovery of financial resources not previously

 disclosed by the judgment debtor. 28 U.S.C. § 3204(b). In such instances, the Court may

 modify the amount of the payments, alter their frequency, or require full payment. Id.

        In light of Giacalone’s long-standing determination not to produce his earnings records,

 the United States requests that he be required to disclose his earnings, including gambling

 winnings, to counsel for the United States on a quarterly basis. In addition, the United States

 requests leave to conduct discovery going forward so as to ensure that the amount and frequency

 of the installment payments remains appropriate. The Court has authority to order this ancillary

 relief pursuant to the All Writs Act, 28 U.S.C. 1651. See United States v. New York Telephone,

 434 U.S. 159, 172 (1977) (holding that the All Writs Act authorizes trial courts to issue all writs

 necessary and appropriate to effectuate orders); see also 28 U.S.C. § 3202(a) (granting courts

 authority to issue any writs necessary or appropriate to enforce remedies provided by the

 FDCPA.).

                     CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)(B)

        Undersigned counsel for the United States conferred with counsel for Jack Giacalone

 with respect to this motion on January 6, 2020. Giacalone does not consent to this motion.




                                                 19
Case 2:15-cv-11946-GCS-RSW ECF No. 32, PageID.160 Filed 01/08/20 Page 20 of 20




                                             CONCLUSION

        For the foregoing reasons, the Court should issue an order requiring Jack V. Giacalone to

 pay at least $3,500 per month to the United States for application to the judgment entered against

 him in this action, with such payments continuing until the judgment debt is satisfied in full. The

 Court should also require Giacalone to disclose his earnings, including gambling winnings, to the

 United States every quarter for the duration of the installment payment order, and also allow the

 United States to conduct discovery on an ongoing basis to ensure that the amount of the monthly

 installment payments is appropriate.


                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General

                                              _/s/ Philip Doyle     ______
                                              PHILIP DOYLE
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 310
                                              Ben Franklin Station
                                              Washington, D.C. 20044-0683
                                              Telephone: (202) 514-9673
                                              Email: Philip.a.doyle@usdoj.gov


                                              Attorney for the United States of America




                                                 20
